Citation Nr: 1534486	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  04-43 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating prior May 22, 2013, for the service connected disability of left foot hallux valgus.  

2.  Entitlement to a disability rating in excess of 10 percent for the service connected disability of traumatic arthritis of the left great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1981 to October 1983.  

This case comes to the Board of Veterans' Appeals (Board) from a May 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the Board in March 2008.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In September 2012, the Board notified the Veteran that the VLJ who conducted the hearing in March 2008 was no longer at the Board, and that he had the right to another hearing by a VLJ who would make the decision on his appeal.  In October 2012, the Veteran responded that the he did not desire another hearing.  

In June 2014, however, the Veteran requested another hearing.  The hearing was held before the undersigned VLJ in August 2014.  As with the prior hearing, during the August 2014 hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In June 2009, September 2011, and April 2013 the Board remanded the case for the further development.  This matter was before the Board in April 2014 and at this time the Board denied the Veteran's claim for a compensable rating prior May 22, 2013 for left foot hallux valgus, denied an evaluation in excess of 10 percent beginning May 22, 2013 for left foot hallux valgus, and denied a rating in excess of 10 percent for traumatic arthritis of the left great toe.  The Board remanded the issues of ratings in excess of 20 percent for bilateral foot and ankle arthritis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted the parties' Joint Motion for Remand.  The Court noted the Veteran abandoned the issue of a rating in excess of 10 percent for left foot hallux valgus beginning May 22, 2013.  The Court vacated and remanded the Board's April 2014 decision to the extent it denied compensable evaluation for left foot hallux valgus prior to May 22, 2013 and a rating in excess of 10 percent for traumatic arthritis of the left great toe, as such the claims are once again before the Board.  


FINDINGS OF FACT

1.  Prior to May 22, 2013, left foot hallux valgus was not productive of a severe disability equivalent to amputation of the left great toe.  

2.  Traumatic arthritis of the left great toe is manifested by painful motion; without evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  


CONCLUSION OF LAW

1.  Before May 22, 2013, the criteria for a compensable rating for left foot hallux valgus have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5283, 5384 (2014).  

2.  The criteria for an increased rating in excess of 10 percent for traumatic arthritis of the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings 

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact, which are diseased.  Flexion elicits such manifestations. 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.  

The Veteran has asserted entitlement to a compensable rating for his service connected left foot hallux valgus prior to May 22, 2013 and entitlement to a disability rating in excess of 10 percent for his service-connected disability of traumatic arthritis of the left great toe.  

A private treatment record dated August 2014, from Dr. Shade, states that the Veteran injured his left great toe in service.  The examination revealed tenderness of the first MTP joint with severe hallux abductovalgus present.  Tineal was positive over the posterior tibial nerve and lateral nerve.  Pulses were intact in the lower extremities.  The Veteran was diagnosed with arthritis of the left great toe MTP joint with rigidity of the interphalangeal joint, hallux rigidus.  The Veteran was noted to have severe limited motion of his 1st MTP joint upon physical examination.  The patient was also noted to have impingement syndrome of this joint.  It was also noted that the loss of range of motion and impingement syndrome and the hallux rigidus was directly and causally related to the underlying hallux valgus problem. 

A treatment note from Dr. Shade, dated May 2013, states that the Veteran complained of severe pain and difficulty with standing and walking of the left foot.  The Veteran complained of difficulty performing activities of daily living such as driving and house chores.  He rated the pain level a 9 on a scale of 0-10.  He denied prior surgery of the left foot.  An inspection of the left foot was normal; no asymmetry, crepitus, swelling or effusion.  There was tenderness of the medial planter heel.  The Veteran's sensation was intact.  The Veteran was diagnosed with hallux abducto valgus 1st MTP with osteophyte and osteophyte, distal anterior talus and proximal 5th metatarsal.  The assessment was sprain, plantar ligament, left foot.  

The Veteran underwent a VA examination in May 2013.  At the time of this examination, the Veteran was diagnosed with hammertoes, hallux valgus, and hallux rigidus.  At the time of this examination, the Veteran complained of pain in both feet, but especially to the first MTP joints and planter aspects.  There was no evidence of surgery or an injury.  He complained of planter aspect of both feet and the great toes/bunions.  He noted redness bilaterally at the first MTP joints and swelling.  He has used shoe inserts in the past, but none recently.  He did complain of clicking and popping, as well as unsteadiness and falling on uneven surfaces.  The Veteran takes Etodolac, but used no braces or other assistive devices.  His activities of daily living were not limited.  He stated that his job as a postal carrier is affected by his condition.  He can spend limited time walking and standing on the job.  His walking was limited to 15 minutes before needing a break, and standing is limited to 30 minutes before needing a break.  He had managed to change his mail route at the time of the examination to one that excludes hill, inclines and stairs.  His daily flare-ups cause him to take his medication.  He also had flare-ups about twice a month that cause him to visit his orthopedist.  

The Veteran's hammertoes were evident on the left foot, third, fourth and fifth toe.  The Veteran was noted to have mild or moderate hallus valgus bilaterally, but no surgery.  His hallux rigidus was also noted on to be mild or moderate bilaterally.  There was no evidence of malunion or nonunion of tarsal or metatarsal bones.  Lastly, x-ray evidence revealed that in comparison with results from October 2007, the Veteran had no important interval change from 2007.  

A disability questionnaire completed by the Veteran's private physician, Dr. Shade, dated May 2013 stated that the Veteran has been diagnosed with hallux valgus since October 2010.  He also has diagnoses of impingement syndrome, arthritis in the ankle and 1st MTP joint.  He had bilateral metatarsalgia, hammertoes on the right foot but not on the left foot.  It was noted that the Veteran had severe symptoms, with function equivalent to amputation of the great toe from his hallux valgus.  The physician also stated that the Veteran had hallux rigidus, to include severe symptoms on the left great toe with function equivalent to amputation of the great toe.  The severity of the Veteran's impingement syndrome was moderate on the left foot and there was evidence of a bilateral weak foot.  Upon x-ray, degenerative arthritis in multiple joints of the same foot.  

In September 2012, the Veteran submitted a letter in support of his claim.  He stated that since his examination in 2007 that his symptoms have gone from moderate to severe.  He also disagreed with the examiner's opinion that he was falling due to morbid obesity.  He believes that his constant tripping and falling is due to the worsening condition of his service connected feet and ankle disabilities.  
The Veteran's wife wrote a statement in support of the Veteran's claim in September 2012.  She stated that his disability has affected his quality of life.  His disability, which began as hallux valgus and arthritis in the left great toe, has caused further damage to his body.  She stated that the Veteran is barely able to walk.  She witnesses him limping in pain on a daily basis and walking bent over because he has no other choice.  

Imaging study results dated October 2010 reflected no evidence of a stress fracture, there is no dislocation and his alignment was normal.  There were mild degenerative changes noted along the anterior and posterior subtalar joints.  Again, there was no dislocation.  There was no significant spurring into the sinus tarsi.  There were small spurs seen posteriorly at the posterior subtalar joint, possibly impressing on the flexor hallucis longus tendon.  There is small spurring of the posterior aspect of the calcaneus near the insertion site of the Achilles.  The impression was no underlying degenerative changes and no acute fracture or dislocation.  

The Veteran underwent a VA examination in October 2009.  At his time, the Veteran complained of worsening of his left metatarsophalangeal bursitis and planta fasciitis.  He reported falling and tripping due to these problems and injuring himself.  He complained of pain in his feet with standing and walking.  He also noted swelling in feet at rest.  He did not experience weakness or fatigability.  He was taking Etodolac and Celebrex with some benefit, but not complete relief.  He had used inserts in shoes with very little benefit.  He claimed that his activities of daily living were affected in that weight-bearing activities were painful.  

Upon examination, the Veteran had a normal gait.  He had a functional limitation with standing and walking of one hour before needing to sit, due to pain.  He had painful left hindfoot motion, but no other painful motion in either foot.  He was tender along the plantar fascia bilaterally.  He had bilateral hallux valgus deformity with mild hallux rigidus and bilateral plantar fasciitis.  He was diagnosed with left hallux valgus deformity greater than right hallux valgus deformity with mild hallux rigidus; bilateral plantar fasciitis; and x-ray evidence showed some tarsal degenerative changes.  

The Veteran submitted treatment notes from his private physician dated July 2009.  The Veteran presented with complaints of persistent progressive pain in the left good with prolonged standing and walking.  He believed that his job at the Postal Service had aggravated and accelerated his bilateral foot and ankle disabilities.  He complained of pain over the first metatarsal and great toes; as well as over the plantar aspect of the feet.  He has difficulty standing and walking greater than four hours per day.  Range of motion testing reflected active range of motion was zero to zero degrees at the first MTP joint and passive range of motion was from zero to 45 degrees.  Passive range of motion of the left IP joint was from 10 to 20 degrees. Upon inspection, the feet appeared normal, the color was normal, but there was tenderness of the first metatarsal MP joint bilaterally and also great toes.  There was tenderness of the plantar fascia.  

Another treatment note dated May 2008 from the Veteran's private physician states that the Veteran's left foot revealed moderate hallux abductovalgus deformity of the great toe with rigidity of the interphalangeal joint in the great toe MTP joint.  Extension of the great toe was 30 degrees, flexion was -20 degrees, tinel was negative on the left, pulses were intact, and there was no effusion or swelling of the left foot.  

The Veteran testified at a hearing in March 2008 regarding the issues on appeal.  At the hearing the Veteran stated that he was experiencing pain in his left toe, specifically from the ball of his foot all the way to his toe.  He stated that he was taking an anti-inflammatory medication daily.  Due to his job as a postal carrier he was on feet all of the time and the end of the day he had to come home and soak his feet.  He also believed that his gait was not normal due to his left foot disability and he goes through many pair of shoes.  

In October 2007, the Veteran underwent a VA examination, wherein he complained of constant bilateral foot pain with weight bearing on a daily basis.  At the time of this examination, he was taking Etodolac with no relief.  He stated that his walking and standing tolerance was limited to 60 to 90 minutes before he has to sit down due intolerable bilateral foot and ankle pain.  The Veteran was described as a tall, morbidly obese male who walks slowly and deliberately without an actual antalgic gait. 

The doctor described the Veteran's bilateral foot condition as hallux valgus of the first metarsophalangeal joint present bilaterally at 20 degrees on the left and 18 degrees on the right.  He had bilateral second hammertoe deformities, but his bilateral transverse and longitudinal planter arches were present and well maintained.  There was tenderness of bilateral longitudinal plantar arches particularly at the middle third.  The bilateral first metarsophalangeal joints are enlarged and tender to palpation.  There was no significant arthritic changes seen involving the joints of either the right or left feet.  There was minimal hallux valgus of the great toes of both feet.  There was minimal enlargement of the medial aspect of the distal end of the first metatarsal in the left foot but not the right.  The assessment at the end of the examination was bilateral feet hallux valgus and second toe hammertoe deformities.  

A private treatment note from June 2007 states that the Veteran presented with pain in his feet.  Upon examination, there was tenderness of the first MTP joint with mild hallux abductovalgus present.  Tinel was positive over the posterior tibial nerve and lateral nerve.  Pulses were intact in the lower extremities.  The left foot revealed moderate hallux abductovalgus deformity of the great toe with rigidity of the interphalangeal joint in the great toe MTP joint.  Extension of the great toe was 30 degrees, flexion was -20 degrees, tinel was negative on the left, pulses were intact, and there was no effusion or swelling of the left foot.  The assessment was arthritis of the left great toe MTP joint with rigidity of the interphalangeal joint.  

The Veteran underwent a VA examination in April 2006.  At this time he was complaining of pain the left foot and left great toe that was progressively becoming more severe.  At this time, the Veteran was taking Celebrex twice a day.  He had been receiving Cortizone shots without any relief, as well special socks and special shoes without any relief.  He stated that his feet just gradually getting numb.  There was a moderate size bunion of the left great toe, which was exquisitely tender to palpation.  At this time, the Veteran was diagnosed with hallux valgus of the left foot with moderate symptoms, moderate degenerative joint disease of his feet, and morbid obesity worsening all foot and ankle problems.  

The Veteran underwent a VA examination of his feet in February 2004.  It was noted that there was a hallux valgus alignment of both great toes and it is more notable on the left side.  The Veteran was unable to heel walk or toe walk on either foot.  There were no abnormal weight bearing areas on the on the left foot.  The left foot, which had the more marked bunion formation and degenerative joint, has 20 degrees of plantar flexion and 40 degrees of dorsiflexion.  Movement of the left MP joint was painful to a degree.  Upon x-ray, the left foot showed a more definitive hallux valgus with a definite narrowing of the MP joint space.  He was diagnosed with hallux valgus of the left foot with traumatic arthritis of the MP joint of the great toe.  

The Veteran submitted a private treatment note in November 2003, wherein he presented with bilateral foot pain, to include severe pain, swelling, numbness and cramping.  The pain was characterized as burning, numbness and tingling.  The Veteran's left foot had a hallux valgus deformity.  He was treated by this doctor with physical therapy, whirlpool, immobilization, padding in his shoes, corrective shoes, injections and advised the patient to refrain from prolonged walking and standing.  The physician stated that the Veteran would always have problems with his feet as long as he was on his feet for a prolonged period of time.  The Veteran was advised to try to get a position at work that has no standing or walking.  

Hallux Valgus 

The Veteran is service connected for left foot hallux valgus and has been assigned a non-compensable rating prior to May 22, 2013 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Diagnostic Code 5280 provides only for 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe; or, due to an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Considering the evidence of record, as detailed above, prior to May 22, 2013, the Veteran's disability was not described as severe with symptoms equivalent to amputation of the great toe.  The evidence of record states that the Veteran has never had surgery on his toe or foot.  A treatment note from the Veteran's private physician, dated November 2003, stated that the Veteran's left foot had a hallux valgus deformity.  He was treated by this doctor with physical therapy, whirlpool, immobilization, padding in his shoes, corrective shoes, injections and advised the patient to refrain from prolonged walking and standing.  A VA examination from February 2004 described the Veteran's left foot hallux valgus more notable on the left side, there were no abnormal weight bearing areas on the on the left foot.  The left foot, which had the more marked bunion formation and a degenerative joint had 20 degrees of plantar flexion and 40 degrees of dorsiflexion.  Upon x-ray, the left foot showed a more definitive hallux valgus with a definite narrowing of the MP joint space.  A VA examination in April 2006 diagnosed the Veteran with hallux valgus of the left foot with moderate symptoms, moderate degenerative joint disease of his feet, and morbid obesity worsening all foot and ankle problems.  A private treatment note from June 2007 states that the Veteran presented with pain in his feet.  Upon examination, there was tenderness of the first MTP joint with mild hallux abductovalgus present.  An October 2007 VA examination stated that there was minimal hallux valgus of the great toes of both feet.  Another treatment note dated May 2008 from the Veteran's private physician states that the Veteran's left foot revealed moderate hallux abductovalgus deformity of the great toe with rigidity of the interphalangeal join in the great toe MTP joint.  The Veteran underwent a VA examination in October 2009 where he was diagnosed with left hallux valgus deformity greater than right hallux valgus deformity with mild hallux rigidus; bilateral plantar fasciitis; and x-ray evidence showed some tarsal degenerative changes.  The evidence shows that it was not until the Veteran submitted a private treatment note from Dr. Shade, his private physician, wherein it was noted that the Veteran had severe symptoms, with function equivalent to amputation of the great toe from his hallux valgus.  

The Court remanded the claim for the Board to specifically address the July 2009 private record that noted range of motion of the MTP joint as zero to zero degrees and consider whether this record, from the same physician who provided the examination that later constituted the basis for the increased 10 percent evaluation, reflected severity equivalent to amputation.  The Board accordingly carefully considered whether this record was sufficient to warrant an increase.  This record, however, is not equivalent to amputation.  While there was a lack of active range of motion of the MTP joint, this same July 2009 record noted passive motion of the same joint from 0-45 degrees.  Also significant, record before and subsequent to this July 2009 examination do not reflect an absence of active motion.  See May 2008 private record noting extension of the great toe to 30 and flexion to -20 and October 2009 VA examination noting painful left hindfoot motion but no other painful motion.  The Board notes that the October 2009 VA examination did not specify in degrees the active or passive motion of the MTP joint; however, the report reflects that physical examination was performed, and aside from left hindfoot motion, there was no other painful motion of either foot.   

In sum, the evidence as a whole does not reflect severe hallux valgus akin to amputation.  In fact, treating providers and VA examiners have referred to the condition as "moderate" during the April 2006 VA examination, "moderate" in June 2007, "minimal" during the October 2007 VA examination, "moderate" in May 2008, "mild" during the October 2009 VA examination, "mild to moderate" in the June 2013 VA examination.  The Board also carefully considered a private medical record in September 2012 that noted the back and right knee were due to the consequential and biomechanical of the bilateral foot and ankle condition and severe left great toe.  Although the physician uses the term "severe" in this opinion, no objective evidence was provided to support this characterization.  Rather, the entire clinical examination focused on the back and right knee.  The private physician provided no support for this characterization such as objective testing, range of motion studies, x-rays or other information which would support this conclusion.  As such it is given little probative weight.  Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

As such, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected hallux valgus.  Left foot hallux valgus that is severe or that has been operated upon with resection of metatarsal head is not shown by the record.  Accordingly, a compensable rating is denied on this basis.

The Board has also considered whether there is any additional functional loss not contemplated in the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the Board notes that at all of the Veteran's treatment notes and examinations, there were reports of pain associated with the left foot hallux valgus.  The Board further considered the lay statements of the Veteran, his spouse and friends, discussing pain, inability to perform activities such as tennis, basketball, exercise or even chores, and limping due to his toe among other service-connected disabilities.  As such the Board very carefully considered the provisions regarding painful motion under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, although 38 C.F.R. § 4.59 notes it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating, the Court further explained that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Prior to May 22, 2013, the evidence demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing.  See 38 C.F.R. § 4.59 (indicating that the "joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight bearing, and if possible with the range of the opposite undamaged joint."); Burton, 25 Vet. App. at 4 (noting that "4.59 provides guidance for noting, evaluating, and rating joint pain.").  While the lay statements document functional impairment, these statements consider the overall impact of all of the service-connected disabilities.  There is no evidence that indicates that the hallux valgus alone resulted in additional functional loss.  

The Veteran is certainly competent to describe his observations and the Board finds his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher or a separate rating. 

Additionally, the Board notes that assigning an increased 10 percent rating based purely on subjective complaints of pain under Burton for the left foot bunion would have absurd results.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that assignment of highest rating for pain without other objective findings would lead to potentially "absurd results").  Specifically, a 10 percent rating would be the highest scheduler rating under Diagnostic Code 5280.  Furthermore, the Board notes that a 10 percent rating would be the same rating provided if the condition was so severe it was equivalent to amputation or even if the great toe was amputated without metatarsal involvement.  See e.g. 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 5171.  To assign such a rating when the Veteran reports no functional loss from the condition and had no objective findings indicative of the subjective pain manifesting in any form of function loss would be illogical.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet.App. 246, 252-53 (1995).  Although there is reported pain on movement, the Board finds that such symptomatology is appropriately considered within the noncompensable evaluation. 

The Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code but has determined that the most appropriate diagnostic code for rating the disability is the diagnostic code assigned and that no reasonable basis exists for assigning a higher rating under another diagnostic code.  The Veteran has other foot disabilities that he is currently service connected for and has been appropriately rated for those other disabilities.  Hence, consideration of Diagnostic Codes 5276 to 5283 is not warranted.  38 C.F.R. § 4.20. 

Arthritis of the Left Great Toe 

The Veteran has asserted entitlement to an increased rating in excess of 10 percent for his service connected disability of traumatic arthritis of the left great toe.  The Veteran's disability is currently rated under 38 C.F.R. § 4.72, Diagnostic Codes 5010 and 5283.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  Diagnostic Code 5003.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a , DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  Under 38 C.F.R. § 4.45, for purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints.  

Under Diagnostic Code 5283, malunion or nonunion of tarsal or metatarsal bones are rated on a scale of 10, 20, or 30 percent for symptoms, productive of moderate, moderately severe, and severe disability, respectively.

The evidence of record shows that the Veteran is diagnosed with traumatic arthritis of the MP joint of the great toe.  In a February 2004 VA examination, the MP joint was painful to a degree and upon x-ray, there was a definite narrowing of the MP joint space.  At another VA examination in April 2006, it was noted that the Veteran had moderate degenerative joint disease of his feet.  A treatment note from the Veteran's private physician from June 2007 states that there was tenderness of the first MTP joint, extension of the great was 30 degrees and flexion was -20 degrees.  The assessment was arthritis of the left great toe MTP joint with rigidity of the interphalangeal joint.  At another VA examination in October 2007, it was noted that the Veteran's MP joint was enlarged and tender to palpation, but there was no significant arthritic changes seen involving the joints of the left foot.  A treatment note from May 2008 states that the Veteran had rigidity of the interphalangeal joint in the great toe MTP joint with extension of the great to 30 degrees and flexion as   -20 degree.  A private physicians noted tenderness of the first metatarsal MP joint bilaterally.  Another treatment note from May 2013 stated that the Veteran has arthritis in the 1st MTP joint and that there was degenerative arthritis in multiple joins of the same foot.  However, the examiner did not find that the Veteran had malunion or nonunion of tarsal or metatarsal bones and x-ray evidence revealed no important interval change from 2007.  

The Veteran is not entitled to a higher rating under Diagnostic Code 5010 because there is no evidence that the Veteran has two or more minor joints with incapacitating episodes related to his arthritis in his left great toe.  While there is x-ray evidence of arthritis of the left great toe MP joint, as noted above, multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered to be a minor joint.  38 C.F.R. § 4.45.  To the extent to which the Veteran has arthritis of the bilateral feet, ankles, and knees these disabilities have been separately rated under other diagnostic codes.  To consider them in conjunction with the hallux valgus would result in impermissible pyramiding.  38 C.F.R. § 4.14; 4.71a, Diagnostic Code 5003 Note 1 (indicating the 20 and 10 percent ratings under 5003 are not to be combined with ratings based on limitation of motion).  Furthermore, there is simply no evidence of incapacitating episodes.  While the evidence of record clearly documents pain and tenderness of the left great toe, none of the records even suggest that the veteran had any incapacitating episodes.  The term "incapacitating episode" is not defined under Diagnostic Code 5003.  However, other parts of the rating schedule provide guidance.  For example under 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, incapacitating episodes are defined as acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Similarly, under 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 pertaining to the eyes, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bedrest and treatment by a physician or other healthcare provider.  The Court has stated that "The starting point in interpreting a statute is its language, for 'if the intent of Congress is clear, that is the end of the matter.'" Cacatian v. West, 12 Vet. App. 373, 376 (1999) (quoting Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 513 U.S. 115 (1994)). A determination of a statute's plain meaning involves examining the specific language at issue and the statute's overall structure.  Id.; see also Meeks v. West, 12 Vet. App. 352 (1999) ("Principals of statutory construction require that, where a statute has a plain meaning, a Court shall give effect to that meaning...each part or section should be construed in connection with every other part or section so as to produce a harmonious whole.").  In this case, "incapacitating" is defined as "to make legally incapable or ineligible" or "to deprive of capacity or natural power: disable."  Merriam-Webster's Collegiate Dictionary 628 (11th ed. 2003).  Considering these definitions, the record simply does not demonstrate that the Veteran's left great toe was of such severity that it has rendered him disabled, nor is there any evidence of prescribed bedrest or treatment by a physician.  

Further, the Veteran is not entitled to a separate rating under Diagnostic Code 5283 because there is no evidence of malunion or nonunion of the tarsal or metatarsal bones in his left foot.  This has been checked as recently as May 2013.  There are no other rating criteria that would afford the Veteran an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

The Board acknowledges the Veteran's statements that his left foot arthritis warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral wrist disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a) (2014).

Extraschedular Ratings

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include to his reports of pain, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The Diagnostic Codes in question contemplate symptoms so severe it would be equivalent to amputation, as well pain and limitation of motion for his arthritis.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Duties to Notify and Assist  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in December 2003, July 2009, and October 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014). 

The Veteran was provided a VA examination in May 2013, October 2009, July 2009, October 2007, April 2006, and February 2004 for his left foot disabilities, which are all adequate for the purposes of determining the current severity of the Veteran's disabilities as they involved a review of the Veteran's pertinent medical history as well as provided a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial compensable evaluation for left foot hallux valgus, prior to May 22, 2013, is denied.  

An evaluation in excess of 10 percent for traumatic arthritis of the left great toe is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


